NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RONALD VEER SINGH, AKA Ronald V.                No.    19-72242
Singh,
                                                Agency No. A070-148-397
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 10, 2021
                            San Francisco, California

Before: WARDLAW and GOULD, Circuit Judges, and CAIN,** District Judge.

      Ronald Singh (“Singh”), a native and citizen of Fiji, petitions for review of

the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal

from the decision of the Immigration Judge (“IJ”) (collectively the “Agency”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James David Cain, Jr., United States District Judge for
the Western District of Louisiana, sitting by designation.
denying his applications for adjustment of status, a waiver of inadmissibility under

8 U.S.C. § 1159(c), asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We dismiss the petition with respect to

Singh’s application for adjustment of status and deny the petition with respect to

Singh’s application for deferral of removal under the CAT.

      1. Singh contends that the Agency erred in denying his application for an

adjustment of status. Grounds for inadmissibility, including convictions for crimes

involving moral turpitude and multiple criminal convictions, may be waived “for

humanitarian purposes, to assure family unity, or when it is otherwise in the public

interest.” 8 U.S.C. § 1159(c). We lack jurisdiction to review the Agency’s

discretionary decision whether to grant or deny a waiver of inadmissibility. 8

U.S.C. § 1252(a)(2)(C). We retain jurisdiction to review only questions of law and

constitutional challenges. 8 U.S.C. § 1252(a)(2)(D); see also Anaya-Ortiz v.

Holder, 594 F.3d 673, 676 (9th Cir. 2010). Singh claims to raise both legal and

constitutional challenges concerning the exercise of that discretion. Because Singh

does not raise a colorable constitutional claim or question of law, but rather asks us

to re-weigh the equities involved in the Agency’s decision, we lack jurisdiction

over these challenges. See Mendez-Castro v. Mukasey, 552 F.3d 975, 979–80 (9th

Cir. 2009).

      Singh first contends that the Agency committed legal error when it did not


                                          2
consider country conditions evidence and public interest factors with respect to his

application for a waiver of inadmissibility. But the IJ stated that she “reviewed all

evidence and weighed all factors regarding humanitarian and hardship factors, as

they pertain both to [Singh] and his family members.” Furthermore, in the IJ’s

analysis of the CAT claim, she reviewed the country conditions evidence at length.

See Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006) (“Because there is

no evidence that the IJ failed to consider [the petitioner]’s documentary evidence,

we accept the IJ’s general statement that he considered all the evidence before

him.”). Contrary to Singh’s contentions, he does not establish that the Agency was

legally required to explicitly consider Singh’s restitution-based public policy

argument. See Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1040 (9th Cir.

2011) (“The BIA is not required to ‘expressly parse or refute on the record each

individual argument or piece of evidence offered by the petitioner.’” (quoting

Wang v. Bd. of Immig. Appeals, 437 F.3d 270, 275 (2d Cir. 2006))).

      We reject Singh’s argument that the Agency denied him due process when it

concluded that he committed a violent or dangerous crime. Specifically, Singh

asserts that the agency mischaracterized the evidence and failed to consider

mitigating factors including findings of Singh’s diminished culpability. But this

contention is in substance an abuse of discretion argument, which we do not have

jurisdiction to review, even when Singh seeks to recharacterize it as a due process


                                          3
argument. See Mendez-Castro, 552 F.3d at 978. Singh separately contends that

the IJ’s factual finding in considering the humanitarian and hardship factors

violated due process because it was “based purely on conjecture and was contrary

to the evidence.” We do not have jurisdiction to review factual findings made in

the denial of discretionary relief, see Pechenkov v. Holder, 705 F.3d 444, 448–49

(9th Cir. 2012), and the challenged finding by the IJ indicates that the IJ considered

the evidence, balanced it, and came to a different conclusion than Singh would

have preferred, see Mendez-Castro, 552 F.3d at 980. We therefore dismiss Singh’s

petition with respect to his application for a waiver of inadmissibility for lack of

jurisdiction.

      2. Singh contends that we should grant his petition and remand “in light of

the [A]gency’s failures” with respect to his CAT claim. Substantial evidence

supports the Agency’s finding that Singh did not establish that he will, more likely

than not, be subject to torture with the acquiescence or willful blindness of a

government official on return to Fiji. See Singh v. Whitaker, 914 F.3d 654, 663

(9th Cir. 2019). More than thirty years have passed since the attack on Singh and

his parents, and circumstances in Fiji have changed significantly since Singh and

his family left. See Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008) (“[J]ust

as changed country conditions can defeat an asylum claim, they can also defeat a

claim for CAT protection.”).


                                           4
      Despite Singh’s contention to the contrary, there is no indication that the IJ

did not consider all relevant evidence. See Cole v. Holder, 659 F.3d 762, 771–72

(9th Cir. 2011). The IJ stated that she had considered all the evidence, and she

explicitly discussed the evidence with respect to Singh’s CAT claim for multiple

pages. See id. at 771. Moreover, the IJ specifically addressed the possibility of a

change in government, concluding that “[a]ny indications that the political

situation may shift in the future are speculative and insufficient to meet [Singh]’s

burden of proof that he would be subject to torture.”

      PETITION DISMISSED in part and DENIED in part.




                                          5